Citation Nr: 0940460	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION


The Veteran had active service from December 1964 to December 
1967 and from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his claim, received in November 2004, the Veteran stated 
that he believed his psychological condition, which he refers 
to as PTSD, was due to his military service, specifically 
aboard the U.S.S. Kennedy.  Specifically, he avers that the 
confinement of the ship, and the people on ship, "caused a 
great pressure to develop within me."  The Board finds, for 
the reasons noted below, that VA has not fulfilled its duty 
to assist and a VA examination is warranted to determine if 
the Veteran's current disability is a related to his in-
service behavior.  

The Veteran's service personnel records reflect that in 
January 1969, the Veteran, without proper authority, absented 
himself from his required place of duty, and remained absent 
for approximately 48 hours.  He was given nonjudicial 
punishment.

An October 2, 1969 administrative remarks report reflects 
that in October 1969, the personnel officer, by direction of 
the commanding officer, reported that the Veteran 
"accomplishes all assigned tasks, but only through daily 
prodding and supervision.  He continues to ride along doing 
only the minimum required of him.  He does not mix well and 
does not seem to make any effort to improve the situation."  

An October 17, 1969 administrative remarks report reflects 
that the Veteran was given nonjudicial punishment for 
disobeying an order to man his aircraft after flight quarters 
was sounded.  He was confined on bread and water for three 
days.  The Veteran avers that he disobeyed the order to man 
his aircraft because he was experiencing symptoms of a 
traumatic incident, namely he avers that he was pinned by 
landing gear after someone opened an aircraft landing gear 
door in his vicinity.

The Veteran separated from active service in May 1970.  

In September 1972, the Veteran filed a claim for a nervous 
condition.  The evidence of record includes a December 1972 
hospital admission note which reflects that, according to the 
history provided by the Veteran' mother, the Veteran had been 
showing signs of emotional turmoil for many years.  It was 
also reported that the Veteran refused to take his 
medication, and that his mother had tried to get him into a 
hospital the previous year, but the Veteran had refused to 
go.  The examiner noted that it was the Veteran's first 
psychiatric admission.  The diagnosis was schizophrenic 
reaction, chronic, undifferentiated type.  The Veteran has 
not been requested to provide the name, address, and dates of 
treatment, for all providers of psychiatric treatment, to 
include the prescription of psychiatric medication, during 
the period following his discharge from service in May 1970, 
and prior to the December 1972 private hospital admission.

In a March 1973 rating decision, the Veteran's claim for 
entitlement to service connection for a psychiatric 
disability (other than PTSD) was denied.  The noted basis for 
the denial by the RO was that the evidence of record did not 
show any treatment in service for a nervous condition nor was 
the psychosis shown within the presumptive period.  

A November 1997 psychiatric report reflects that the Veteran 
has diagnoses of posttraumatic stress disorder (PTSD), and 
major depression with psychotic feature.  The PTSD diagnosis 
appears to be based on an incident when the Veteran was 
threatened; approximately 25 years post service, with a 
butcher knife while at work at his civilian job in 1996.   

A November 2004 clinical psychological competency evaluation 
includes diagnoses of schizophrenia (paranoid type), 
polysubstance dependence, primary insomnia (onset with 
military service), nightmare disorder (onset with military 
service), and PTSD (onset with military service).  The 
examiner recommended that the Veteran commence therapy in 
order to alleviate intrusive distressing recollections of 
military battle events and recurrent distressing dreams of 
war.  The Board notes that there is no evidence of record, 
and the Veteran has not averred, that he was ever in military 
battle, saw combat, or was in the Vietnam War theater of 
operations. 

In November 2004, the Veteran filed a claim for PTSD and 
averred stressors, including of being subjected to harassment 
and threats due to his race in service.  In this regard, he 
asserted that he was treated for his mental condition in 
Jacksonville, Florida.  In a statement received in March 
2006, the Veteran detailed seven stressors.  The Board finds 
that while some of these stressors do not appear to be 
verifiable, no attempt to has been made to verify any of 
them.  The Veteran should be requested to provide the 
specific dates, and names of individual involved, for each 
reported stressor incident, to the extent possible.  Further, 
an attempt should be made to obtain any outstanding available 
military proceeding records which could provide additional 
facts surrounding the events warranting military punishment 
in service, to include the reason for the Veteran's failure 
in October 1969 to obey an order to man his aircraft after 
flight quarters was sounded.

In Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per 
curiam order), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the Board improperly adjudicated entitlement to 
service connection for a psychiatric disability as it 
narrowly construed a claim for service connection for PTSD.  
The Court pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render..." 
when determining what his actual claim may be.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The Court found that, 
"[i]t is not only the reasonable expectations of the 
appellant or the particular language of the claim form that 
supports that the Board should have considered alternative 
current conditions within the scope of the filed claim.  The 
medical evidence submitted in support of the claim clearly 
raised the issue of the nature of the appellant's current 
mental condition ...."  The Court also stated that "the 
appellant's diagnoses of anxiety disorder NOS and schizoid 
disorder, which arise from the same symptoms for which he was 
seeking benefits, do not relate to entirely separate claims 
not yet filed by the appellant.  Rather, these diagnoses 
should have been considered to determine the nature of the 
appellant's current condition relative to the claim he did 
submit."

In view of the Court's holding in Clemson, it is significant 
to note that, in the present case, the Veteran has presented 
evidence in support of his claim which include multiple 
psychiatric diagnoses in addition to PTSD.  Hence, his 
current claim for service connection for PTSD is inextricably 
intertwined with the issue of whether new and material 
evidence has been received to reopen a claim for a 
psychiatric disability other than PTSD.  Prior to appellate 
consideration, the RO must adjudicate whether new and 
material evidence has been received to reopen the Veteran's 
prior claim of entitlement to service connection for a 
psychiatric disability (other than PTSD), which was denied in 
a rating decision in March 1973.  

Additionally, the Board finds that a VA examination is 
warranted.  Specifically, it is necessary to identify all 
current chronic psychiatric disability diagnoses, and to 
obtain a clinician's opinion as to whether the Veteran's 
behavior in service (which resulted in nonjudicial 
punishments and adverse administrative action as noted above) 
was an initial indication, or manifestation, of any current 
psychiatric diagnosis, to include a psychosis and/or PTSD.  
See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Finally, the Board notes that the Veteran did not annotate, 
on his VA Form 9, whether or not he wanted a Board hearing.  
As this claim is being remanded for further development, the 
RO should request the Veteran to acknowledge whether or not 
he requests a Board hearing.



Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice that 
includes an explanation of the information 
and evidence needed to reopen a claim for 
service connection for a psychiatric 
disability other than PTSD which has been 
previously finally denied.  The notice 
should include the basis for the prior 
final denial in March 1973, and what 
specific evidence is needed to reopen the 
claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Contact the Veteran and request that 
he provide the specific names of 
individuals involved, and the dates of 
occurrence, for events he has contended 
served as traumatic stressors in service, 
to include the seven stressors he outlined 
in a March 2006 statement.  If sufficient 
identifying information is provided by the 
Veteran, contact the appropriate official 
organization and request verification of 
the reported stressor(s).  

Also request that the Veteran identify the 
complete name of the medical facility or 
clinician, address, and approximate dates 
of psychiatric treatment, to include 
prescription of psychiatric medications, 
during the period following discharge from 
service in May 1970 and prior to private 
hospital admission in December 1972, as 
referenced by the Veteran's mother as 
medical history on hospitalization in 
December 1972.  The Veteran should be 
requested to complete a provided VA Form 
21- 4142, Authorization and Consent to 
Release Information, for each identified 
provider.  

After securing any necessary authorization 
or medical releases, the AOJ should 
request and associate with the claims 
file, the Veteran's treatment reports from 
all sources identified whose records have 
not previously been secured.  Notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.

3.  Schedule the Veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  The examiner should specifically 
opine as to whether the Veteran's behavior 
in service can be clinically dissociated 
from any current psychiatric disability.  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

4.  Adjudicate the inextricably 
intertwined issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a psychiatric disability 
other than PTSD.  Notice of the 
determination and his appellate rights 
should be provided to the Veteran and his 
representative.  Only if an appeal is 
timely completed as to this issue should 
the issue be returned to the Board for 
appellate consideration.  

5.  Readjudicate the issue on appeal of 
entitlement to service connection for 
PTSD, considering all evidence received 
since issuance of the statement of the 
case in August 2005.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  

6.  The RO should request the Veteran to 
acknowledge whether or not he requests a 
Board hearing, and if so, whether he 
wishes a Videoconference or Travel Board 
hearing.  If he requests a Board hearing, 
one should be scheduled for him.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


